Exhibit 10.4

Execution Copy
 


 
The 28th  of May 2009
 
BETWEEN
 
ASTRATA (ASIA PACIFIC) PTE LTD
 
as Chargor
 
And
 
FAME TRADING LTD
 
as Lender
 
DEBENTURE
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

Execution Copy
 
CONTENTS
 

Clause Heading
 Page
     
1.
Definitions
1-2
2.
Facility
3
3.
Charge
3
4.
Position of Other Security
4
5.
Continuing Security
4-5
6.
Covenants and undertakings
5.7
7.
Events of Default
7-8
8.
Powers of The Lender on Default By The Charger
8-9
9.
Representations and Warranties
9-10
10.
Appointment of Receiver
11
11.
Receiver
11-13
12.
Power of Attorney
13
13.
Application of Monies By Receiver
13-14
14.
Appointment of Receiver Not Affecting Other Powers
14
15.
Appointment of Lender As Attorney in Fact
 
16.
No Enquiry By Third Puny
1-1
17.
Waiver Not To Prejudice Rights of The Lender
14-15
IS.
Indulgence
15
19.
Rights of The Lender
15
20.
Payment
16
21.
Remedies and Waivers
16
22.
Indemnity
16-17


 
 

--------------------------------------------------------------------------------

 

Execution Copy
CONTENTS
 
Clause
 Heading
Page
     
23.
Calculations
17
24.
Assignment
17
25.
Notices and Disclosures
18
26.
Partial Invalidity
19
27
Counterparts
19
28.
Governing Law and Jurisdiction
19

 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
THIS DEBENTURE is made the 18th day of May 2009/
 
BETWEEN
 
A. 
ASTRATA (ASIA PACIFIC) PTE LTD (the "Chargor", which expression shall unless the
context otherwise requires. include its successors and permitted assigns), a
company incorporated in the Republic of Singapore and having its registered
office at 135 Jon Seng Road #02-0 I, Singapore 368363.

 
AND
 
B. 
FAME TRADING LTD (the "Lender", which expression shall unless the context
otherwise requires, include its successors and permitted assigns), a company
incorporated in British Virgin Islands and having its registered office at Akara
Building. 24 De Castro Street. Wickhams Cay I, Road Town, Tortola. British
Virgin Islands.

 
WHEREAS
 
(1)
The Lender has, at the request of the Chargor, agreed to make available to the
Chargor, inter alia, theFacility (as hereinafter defined) on the terms and
conditions contained in the Transaction Documents (as hereinafter defined)

 
(2)
As a condition precedent to and security for the grant of the Facility, the
Chargor has agreed, inter alia, to execute a floating charge over the Charged
Property (as hereinafter defined) in favour of the Lender, as security, for the
payment and repayment by the Chargor of the Total Indebtedness (as hereinafter
defined).

 
NOW THIS DEBENTURE WITNESSETH as follows:
 
1.
DEFINITIONS

 
(A)
Interpretation:  In this Debenture, except to the extent that the context
otherwise requires all words and expressions as defined in the Facility
Agreement shall have the same meanings when used or referred to herein and in
addition, the following words or expressions shall have the following meanings
respectively:
 

 
"Business Day" means a day on which the banks are open for business in United
States of America and Singapore except Saturdays, Sundays and public holidays in
the said countries;
 
“Charged Property” means the property and assets of the Chargor charged pursuant
to Clause 3 hereof:
 
"Event of Default" means any one of the events mentioned in Clause 7 or any
event or circumstance which, with the giving of any notice. And for the lapse of
any period of time, and/or the fulfilment of any other requirement could become
in the view of the Lender one of the events mentioned in that Clause;
 
"Facility Agreement" means the facility agreement to be executed by the Lender
and the Borrower contemporaneously with the execution of this Debenture:
 
"Lien" means any mortgage, deed of trust, charge, pledge, lien. attachment,
encumbrance or other security interest or any segregation of assets or revenues
or other preferential arrangement) whether or not constituting a security
interest and whether or not enforceable in law) with respect to any present or
future assets, revenues or rights to the receipt of income of the party referred
to in the context in which the term is used:

 
Page 1 of 23

--------------------------------------------------------------------------------

 

 
"Receivables" means all rights now owned or hereafter acquired or created, to
payment under any contract not yet earned by performance, all book debts,
invoice debts, contract rights, accounts, notes, bills, acceptances and other
forms of obligation owed by or owing to the Chargor (including all rights to
receive payments under presently existing or hereafter acquired or created
letters of credit) or by virtue of goods sold or leased, services rendered
whether or not evidenced by any writing, and all extensions and renewals of any
of the above:
 
“Total Indebtedness” has the meaning ascribed to it in the Facility Agreement;
 
"Facility" has the meaning ascribed to it in the Facility Agreement; and
 
"Transaction Documents" has the meaning ascribed to it in the Facility
Agreement.
 
(B)
Miscellaneous :

 
(i) 
References to the "Debenture" include references to any deed or other document
executed in order to perfect the security hereby constituted or in pursuance of
any of the provisions contained or incorporated herein.

 
(ii) 
Any reference to a “Receiver” includes a reference to a "Receiver and Manager”
or "Manager”;

 
(iii) 
Words importing the singular number include the plural number and vice versa,
and words importing a particular gender include any other gender.

 
(iv) 
The words "hereof" "hereon" and "hereunder” and words of similar import refer to
this Debenture as a whole and not to any particular provision of this Debenture;

 
(v) 
The headings to the Clauses hereof shall not be deemed to be a part thereof or
be taken in consideration in the interpretation or construction thereof or of
this Debenture;

 
(vi) 
References herein to Clauses, Schedules and Appendices are references to
Clauses, Schedules and Appendices of this Debenture:

 
(vii) 
References to documents include amendments, modification, variations,
replacements and supplements thereto;

 
(viii) 
References to statutes and other legislation include re-enactments and
amendments thereof and include any subordinate legislation made under any such
statute;

 
(ix) 
References to a party include its permitted assigns and transferees and its
successors in title; and

 
(x) 
References to a ''person" includes any individual, company, corporation, firm
partnership, joint venture, association, organization, trust, state or agency of
a state (in each case, whether or not having separate legal personality).


 
Page 2 of 23

--------------------------------------------------------------------------------

 

 
2. 
FACILITY

 
(A)
Subjectto the provisions of the Transaction Documents, the Lender hereby agrees
to make available the Chargor the Facility in accordance with the terms of the
Facility Agreement.

 
(B) 
The Chargor hereby covenants and undertakes that it will duly pay to the Lender
the Total Indebtedness.

 
3.
CHARGE

 
(A)
Floating Charge : The Chargor as beneficial owner, and as a continuing security
for the payment and discharge of the Total Indebtedness and for the observance
and performance by the Chargor of all its obligations to the Lender under or in
connection with the Facility, hereby charges and agrees to charge in favour of
the Lender by way of FIRST FLOATING CHARGE the whole of the Chargor's
undertaking and all its property and assets whatsoever and wheresoever present
and future including all its present and future estate, right, title and
interest in and to all benefits accrued and to accrue to the Chargor in relation
to its Receivables and cash at bank and all other book and other debts and
monetary claims now or at any time hereafter due or owing (including without
limitation, things in action which may give rise to any debt, revenue or claim)
to the Chargor in connection with or in relation to its Receivables together
with the full benefit of all guarantees and securities therefor and indemnities
in respect thereof and all Liens, reservations of title, rights of tracing and
other rights and remedies enabling the Chargor to enforce or obtain the
Receivables or such cash at bank or any such debts or claims, or any
crystallization of the flouting charge hereby create whatsoever and wheresoever
present (the undertaking, property, assets and rights comprised within the
floating charge created by this clause hereinafter called the "Charged
Property").

 
PROVIDED ALWAYS THAT from the date hereof the Chargor is not to be at liberty to
and shall not create any assignment, mortgage or charge upon and so that no Lien
shall in any case or in any manner arise on or affect any pan of the Charged
Property either in priority to or part pari passu or ranking after the charges
hereby created and further that the Chargor shall have no power without the
prior consent of the Lender (such consent not to be unreasonably withheld) in
writing to:
 
(a) 
(save in favour of the Lender) create, extend or permit to subsist any mortgage
or other fixed security. floating charge, pledge, hypothecation or Lien (other
than a lien, arising in the ordinary course of business by operation of law) or
other security interest of any kind, whether in any such case ranking in
priority to or pari passu with or after the floating charge created by the
Charger under the preceding provisions of this Clause 3(A). and/or

 
(b) 
(save in the ordinary course of business) sell, transfer, assign or part with in
any way or otherwise dispose of, whether by means of one or a number of
transactions refuted or not and whether at one time or over a period of time,
the whole or any part of the Charged Property, or enter into an agreement (other
than an agreement conditional upon such consent or agreement of the Lender being
obtained) for any such sale, transfer, assignment or other disposal.

 
 
(B)
Continuing Obligations: Notwithstanding anything in this Debenture to the
contrary, all obligations of the Chargor in respect of the Charged Property
shall continue to be the obligations of and shall be promptly and duty
performed  and complied with by the Chargor.

 

 
Page 3 of 23

--------------------------------------------------------------------------------

 

(C) 
Rights and Privileges : The Charged Property shall be charged in favour of the
Lender together with all rights and privileges connected therewith.

 
4.
POSITION OF OTHER SECURITY

 
(A)
Debenture Not to Prejudice other Securities: This Debenture is in addition and
without prejudice to nor shall it affect any other charge, mortgage, lien,
collateral, security or other instruments or letters of set-off which the Lender
may now or hereafter hold from limit to time from or on account of the Chargor
nor shall such collateral or other security or any Lien to which the Lender may
otherwise be entitled (including any security, charge or Lien prior to the date
of this Debenture) or the liability of any person or persons not parties hereto
for all or any part of the Total Indebtedness be in any way prejudiced or
affected by this Debenture. The Lender shall have full powers and absolute
discretion to deal with, exchange, release, omit, modify, omit, neglect or
abstain from perfecting or enforcing any such collateral or other securities or
other guarantees or rights which the Lender may now or hereunder have from or
against such person or persons or to give time for payment or any indulgence to
any such other person or persons without discharging or in any way affecting the
Chargor's liabilities or the Total Indebtedness or the security created
hereunder. All moneys received by the Lender from the Charger or any person or
persons liable to pay the same may be applied by the Lender to any account or
item of account or any transactions to which the same may be applicable.

 
(B)
Other Securities not to Prejudice Debenture : Nothing contained in any other
charge, mortgage, lien or security which the Lender holds or may at any time
hold from the Chargor alone or jointly with any other person on arts account
whatsoever anywhere whether in or outside Singapore shall prejudice or affect
this Debenture.

 
5.
CONTINUING SECURITY

 
(A) 
No Discharge by Part Payment : This security shall not be considered as
satisfied by any intermediate payment or satisfaction of the whole or any part
of the Total Indebtedness but shall constitute and be a continuing security to
the Lender and extend to cover all or any of the Total Indebtedness.

 
(B)
Avoidance of Security : No assurance, security or payment which may be avoided
under the Companies Act, Chapter 50 Singapore or under any other provision or
enactment of any jurisdiction relating to bankruptcy, winding up, insolvency or
any analogous proceedings and no release, settlement, discharge or arrangement
which may has been given or made on the faith of any such assurance, security or
payment shall prejudice or affect the right of the Lender to enforce the
security provided hereunder to the full extent or to recover from the Chargor to
the full extent as provides, for hereunder as if such payment,
release, settlement, discharge or arrangement (as the case may bet had never
been granted, given or made: and any such release, settlement, discharge or
arrangement shall (as between the Lender and the Chargor) be deemed to have been
granted, given or made upon the express condition that it shall be wholly void
and of no effect if the pay merit on the faith of which it was granted, given or
made shall at any time thereafter be void under any such provision as referred
to above so that thereafter the Lender shall be entitled to exercise all their
rights hereunder against the Charger as if such release, settlement, discharge
or arrangement had never been granted, given or made. If in the Lender's
reasonable opinion there is a possibility that any such payment, release,
settlement, discharge or arrangement may be void or avoided, the Lender shall be
at liberty at its absolute discretion to retain the security so created as
security for the Total Indebtedness for a period of six months after the Total
Indebtedness have been paid in

 
(C)
Security to Continue to be Valid and Binding : This security shall continue to
be valid and binding for all purposes notwithstanding:

 
(i) 
any change by amalgamation, consolidation, reconstruction, merger,
reorganisation or otherwise which may be made in the constitution of the company
by which the business of the Lender may for the time being be carried on and
shall be available to the company carrying on the business of the Lender for the
time being; or


 
Page 4 of 23

--------------------------------------------------------------------------------

 



 
(ii) 
the insolvency, liquidation or winding-up of the Chargor (as the case may be) or
any commencement of any of the foregoing; or

 
(iii) 
any change in constitution, amalgamation, consolidation, reconstruction, merger
or reorganisation or or affecting the Chargor (as the case may be): or

 
(iv) 
the illegality, invalidity or unenforeeability of or any defect in any provision
of any of the Transaction Documents, the Facility or any other security,
guarantee or indemnity or any of the obligations of any of the parties
thereunder: or

 
(v) 
any other matter or thing whatsoever.

 
6.
COVENANTS AND UNDERTAKINGS

 
(A)
Affirmative Undertakings: The Chargor hereby covenants and undertakes with the
Lender that at all times during the continuance of the Transition Documents and
until the full and final discharge of all the Total Indebtedness, the Chargor
shall:

 
(i)
Punctual Payment punctually pay all amounts due owing or remaining unpaid under
the Transaction Documents on the due dates thereof and in accordance. With the
provisions of the Transaction Documents: and the Chargor shall also duly
observe, perform and comply with all the terms, conditions, obligations,
undertakings, stipulations and covenants to be observed and performed and
complied with by it in accordance with the Transaction Document or any other
documents called for by the terms of the Transaction Documents:

 
(ii)
Payments: duly and punctually pay and discharge all rents rates assessments
taxes and governmental charges and all outgoings and all charges payable in
respect of its assets as soon as the same become due and in any event prior to
the date on which penalties become attached thereto, unless and to the extent
only that the same shall be contested in good faith and by appropriate
proceedings and will produce to the Lender on demand all receipts for such
payments and in default of payment or production as aforesaid it shall be lawful
(but not obligatory) for the Lender to pay all or any of such rents rates
assessments taxes and other outgoings and charges on behalf of the Chargor and
thereupon the sums so paid by the Lender shall on demand be repaid to the
Lender, and the Chargor will also make timely filings of all tax returns and got
governmental reports required to be filed or submitted under any applicable laws
or regulations:

 
(iii)
 Authorisations: maintain in full force and effect all governmental consents,
licences, authorizations, approvals, declarations, filings and registrations
obtained or made in connection with the Transaction Documents and every.
document the execution and delivery of which is contemplated hereby (including
without limitation foreign exchange and transfer permits regarding amounts due
hereunder and thereunder) and take all such additional action as may be proper
or advisable in connection therewith, and obtain or effect any new or additional
governmental consents, licences, authorizations, approvals, declarations,
filings or registrations as may become necessary for the performance of any of
the terms and conditions of the Transaction Documents:



(iv)
Adverse Change: promptly notify the Lender of any material adverse event or
material change in its condition (financial or otherwise) and of any litigation,
arbitration or administrative proceedings being threatened or initiated against
it which is likely to affect materially and adversely its operations or
financial condition, all such notification to be given to the Lender promptly
upon the Chargor becoming aware of the said change or of the said litigation,
arbitration or proceedings or threat thereof and the amount of contingent
liability, if such amount is ascertainable:


 
Page 5 of 23

--------------------------------------------------------------------------------

 

 
(v) 
Notification: promptly inform the Lender of any Event of Default or any event or
the receipt of any notice which may affect the the fulfilment by the Chargor of
any of its covenants or obligations hereunder, or may affect its ability to
carry on its businesses or any application made or an order for the Chargor to
be placed under judicial management or for the appointment of a  judicial
manager upon occurrence thereof;

 
(vi) 
Subordination: ensure that all shareholders' and/or directors' loans or advances
save and except for bonds issued by the Chargor to their shareholders (including
interest payment relating thereto). whether now or hereafter owing from time to
time by the Chargor to any shareholder or director including all such
shareholders' and/or directors' loans or advances owing prior to the date or
this Debenture shall henceforth at  all times be subordinated to the Facility
hereof and will procure all of its shareholders and/or directors which have
granted such loans or advances to the Chargor to agree to subordinate their
loans to the Facility hereof and to execute such deed of subordination in form
and substance satisfactory to the Lender in favour of the Lender if the Lender
so requires..

 
(vii) 
Insurance: at its own expense, effect and maintain or cause to be effected and
maintained insurance over all its assets and property charged or to be charged
to the Lender in connection with the Facility with reputable insurer(s). All
policies and all endorsements, supplements or amendments thereto shall at the
Lender's request be delivered to the Lender with the receipt for every premium
payable in respect thereof seven (7) days prior to the expiry of such policies
and in default of such delivery or production it shall he lawful (but not
obligatory) for the Lender to renew and or effect the insurance aforesaid in
such sum as the Lender shall think fit at the Chargors expense:

 
(viii) 
Further Acts: from time to time on reasonable request by the Lender do or
procure the doing of all such acts and will execute or procure the execution of
all such documents as the Lender may consider necessary or desirable for giving
full effect to this Debenture and/or secure to the Lender the full benefits of
all rights, powers and remedies conferred upon the Lender by this Debenture.

 
(B) 
Negative Undertakings:  The Chargor undertakes that at all times during the
continuance of the Transaction Documents and until the full and final discharge
of all the Total Indebtedness it shall not, save and except with the prior given
consent of the Lender, such consent not to be unreasonably withheld:

 
(i)
undertake or permit or effect any re-organisation, amalgamation, reconstruction,
or any other schemes of compromise or arrangement or otherwise affecting its
present constitution:

 
(ii)
create or permit to arise or subsist or have outstanding any mortgage, charge
(whether fixed or floating), pledge, hypothecation, lien (other than a lien
arising by operation of law) or any other encumbrance or security whatsoever on
or over the whole or any part of its properties or assets, both present and
future whatsoever and wheresoever situate (including without limitation any
factoring of the Charger's Receivables);

 
(iii)
permit or suffer any substantial change in the shareholding of the Chargor:

 

 
Page 6 of 23

--------------------------------------------------------------------------------

 

 
 (iv) 
lease, let out, sublet or otherwise part with possession of any of the
properties charged to theLender under the Transaction Documents;

 
(v) 
make substantial alteration to the nature of its business or effect any
alteration of the Chargor'sMemorandum and Articles of Association relating to
its borrowing powers or principal business;

 
(vi) 
declare make or pay any dividend or other distribution (in cash or in kind) in
respect of any of itsshare capital in, or in respect of, any financial year or
period; and

 
(vii) 
 place the Lender in a less favourable position in relation to other lenders,
whether banks or otherfinancial institutions, in terms of security or support.

 
7.
EVENTS OF DEFAULT

 
The Total Indebtedness (whether subject to any specific agreement or otherwise)
shall at the option of the Lender (without giving prior notice) become
immediately due and payable upon the occurrence or declaration by the Lender of
any of the following events:
 
(i) 
Non-payment: the Chargor fails to punctually pay the Total Indebtedness at such
time and date as provided in the Transaction Documents: or

 
(ii)
Breach of warranty: any representation, warranty. covenant or statement made by
the Chargor in any Transaction Document or in any document delivered under it
now or at any later date is not complied with or is incorrect, misleading or
untrue or ceases to be correct, accurate or true in any material respect; or

 
(iii)
Breach of obligation or undertaking: the Chargor commits or threatens to commit
any breach of or fails to observe am of the obligations accepted or undertakings
given by its execution and delivery of the Transaction Documents to which it is
a party or any other document called for by the terms of the Transaction
Documents or commits any breach of or fails to observe any of its obligations or
undertakings under the Transaction Documents to which it is a party or in the
reasonable judgment of the Lender threatens or is likely to commit any breach of
or threatens or is likely not to observe any of the obligations or undertakings
of the Chargor under the Transaction Documents and in the case of such breach or
failure which in the reasonable opinion of the Lender is capable of being
remedied, the Chargor fails to remedy such breach or failure to the satisfaction
of the Lender within 30 days of its occurrence; or

 
(iv)
Insolvency: the Chargor becomes insolvent, is unable to pay its debts as they
fall due, stops, suspends or in the reasonable judgment of the Lender, threatens
to stop or suspend its business or payment of its debts, begins negotiations or
takes any proceedings or other step with a view to re-adjustment, rescheduling
or deferral of its indebtedness or proposes or makes a general assignment or any
statutory or other arrangement or composition with or for the benefit of its
creditors or a moratorium is agreed or declared in respect of or affecting the
indebtedness of the Chargor,  or

 
(v)
Enforcement proceedings: a distress, writ of seizure and sale, attachment,
encumbrance, execution or other legal process is levied, enforced or sued over
on or against the assets of the Charger: or

 
(vi)
Security enforceable: any present or future security on or offer the assets of
the Chargor becomes nforceable and any step (including the taking of possession
or the appointment of a Receiver or similar officer) is taken to enforce that
security; or

 

 
Page 7 of 23

--------------------------------------------------------------------------------

 



 
(vii)
Dissolution : any step is taken by any person for the dissolution (including
judicial management) of the Chargor (including if a petition is presented, an
order is made or a notice is given for the passing of a resolution for such
dissolution (including judicial management), except for the purpose of and
followed by a reconstruction, amalgamation or reorganisation on terms approved
by the Lender before that step is taken); or for the appointment of a liquidator
(including a provisional liquidator), Receiver, judicial manager, trustee,
assignee, administrator, agent or similar officer of the Chargor over any part
of the assets of the Chargor: or

 
(viii) 
Change in ownership: any change occurs in the management, ownership or control
of the Charger or a significant portion of its assets, which in the reasonable
opinion of the Lender constitutes a material adverse change affecting the
financial condition or operations of the Chargor: or

 
(ix) 
Authorisation and consents: any governmental registration, consent, licence,
authorisation, approval, act, condition or thing required in connection with the
Transaction Documents (including without limitation required to ensure that the
Transaction Document,: are legal, valid and binding on the Charger and any other
party thereto, and admissible in evidence in the courts of Singapore), or any
other document, the execution and delivery of which is contemplated therein,
expires, is not done, complied with or obtained or is terminated, revoked,
modified or restricted in any way unacceptable to the Lender, or any certificate
or opinion furnished under any Transaction Document is shown to have been false
or misleading as of its date in any material respect; or

 
(x) 
Illegality: it is or will become unlawful for the Chargor or any party to the
Transaction Documents to perform or comply with any one or more of its
respective obligations under the Transaction Documents: or

 
 
(xi) 
Accounts: the audited accounts of the Chargor delivered to the Lender under
paragraph 1.7 of Schedule 2 to the Facility Agreement are qualified in a manner
or to an extent unacceptable to the Lender; or

 
(xii) 
Transaction Decrement: any Transaction Document is not in full force and effect:
or

 
(xiii) 
Legal Proceedings: any suit or action of any kind whatsoever (whether criminal
or civil) shall be instituted or threatened against the Chargor which may have a
material adverse effect on the financial condition or business of the Chargor,
or

 
(xiv) 
Analogous events: any event occurs which under the law of any relevant
jurisdiction, has an analogous or equivalent effect to any of the events
mentioned in this Clause 7; or

 
(xv)
Compulsatory Acquisition: any notice or proposal for compulsory acquisition of
any property or assets issued or made which in the reasonable opinion of the
Lender has or may have a material adverse effect on the Chargor,  or

 
(xvi) 
Materiel adverse change: any event occurs or circumstance arises which, in the
reasonableopinion of the Lender, gives grounds for believing that the Chargor or
any party to the Transaction Documents will or may not for may be unable to
perform or comply with any one or more of their respective obligations under the
Transaction Documents or any other documents called for by the Transaction
Documents or is otherwise in jeopardy and notice thereof is given to the
Chargor.

 
8.
POWERS OF THE LENDER ON DEFAULT RV THE CHARGOR

 
(A)
Powers : Subject to the proviso in 8031 below, if any Event of Default shall
have occurred or is declared, the Lender shall be entitled to, inter alia,
exercise all or any of the following powers, that is to say:


 
Page 8 of 23

--------------------------------------------------------------------------------

 

(i) 
Payment of Total Indebtedness: the Lender may by prior written notice of 5
Business Days to the Chargor declare the Total Indebtedness hereunder to be
immediately due and payable, whereupon the some shall, notwithstanding any other
provision of this Debenture, become so payable together with accrued interest
thereon (including without limitation any default interest) and any other sums
then owed by the Chargor or hereunder without further demand, presentment,
protest or other notice whosoever, and without the consent, decree or
authorisation of any court, all of which are hereby expressly waived by the
Chargor.

 
(ii) 
Cancellation of undisbursed Facilit : the Lender may by written notice to the
Chargor, declare that any undisbursed portion of the Facility shall be
cancelled, whereupon the same shall be cancelled notwithstanding any subsequent
action by the Charger to remedy any of the Events of Default, and, or

 
(iii) 
Give notice and sue for recovery: the Lender may from time to time at its
discretion be at liberty to give any notice which may be deemed necessary by the
Lender to any person or persons owing moneys to the Charger that all such moneys
be paid to the Lender and the Chargor hereby irrevocably appoints the Lender to
be its attorney in fact to demand sue for recover and take all appropriate legal
proceedings to recover such moneys and to give a good receipt for the same and
to give such notices to the debtors of the Chargor and to take all necessary
steps to complete the assignment of such moneys to the Lender.

 
(B) 
Provided that no Event of Default under Clause 7 will occur if the failure to
comply or breach is capable of remedy and is remedied within five (5) Business
Days of the Lender giving notice to the Chargor of the failure to comply or
breach. Such notice shall include reasonable details of the non compliance or
breach.

 
(C) 
 Exercisable at Lenders Discretion: All or any of the rights, powers or remedies
conferred by this Debenture shall be exercisable by the Lender at its
discretion, or at any time and from time to time and in any order as may be
determined by the Lender.

 
u
REPRESENTATIONS AND WARRANTIES

 
The Charger hereby represents and warrants to the Lender as follows:
 
(i) 
Status: the Chargor is a company with limited liability and was duly
incorporated in the Republic of Singapore and is validly existing under the laws
of the Republic of Singapore with the power and authority to own assets and to
conduct the business which it conducts and/or purports to conduct;

 
(ii) 
 Powers and authorisation: the Chargor has full power and authority to carry on
the business currently carried on by it, to borrow monies and to enter into,
exercise its rights and perform its obligations under the Transaction Documents;

 
(iii)
Valid and binding obligations: the Transaction Documents have been validly
authorised by the appropriate corporate actions of the Chargor and when executed
and delivered will constitute legal valid and binding obligations of the Chargor
and are enforceable against the Chargor in accordance with their respective
terms;

 
(iv)
Requirements fulfilled: all actions, conditions and things required to be taken,
fulfilled and done (including without limitation the obtaining of any necessary
consents and the like except for stamp duty on the Transaction Documents (where
applicable and  any filings in relation thereto which will be done within the
time agreed between  the Lender and the Chargor and in accordance with the
requirements of. the law in order (i) to enable the Chargor lawfully to enter
into, exercise its rights and perform and comply with its obligations under the
Transaction Documents, (ii) to ensure that the said obligations are legally
binding andenforceable, and (iii) to make the Transaction Documents admissible
as evidence in the courts of Singapore have been taken, fulfilled and done;

 
(v) 
No material adverse effect: the Chargor has not committed, under any agreement
to which it is a party or by which it is bound, a default which might have a
material adverse effect on the business, assets or financial condition of the
Charger:


 
Page 9 of 23

--------------------------------------------------------------------------------

 

 


 
(vi)
No litigation: save as disclosed by the Chargor to the Lender prior to
the execution of this Debenture, there are no litigation, arbitration or
administrative proceedings current or pending before any court or to the
knowledge; of the Chargor threatened against or affecting the Charger and no
proceedings are before any court, tribunal, government agency or administrative
body pending or to the knowledge of the Chargor threatened against it which if
adversely determined would materially and adversely affect the financial
condition or operations of the Charter or impair the rights of the Chargor to
carry on its business substantially as now conducted or the ability of the
Chargor to observe and perform its obligations under the Transaction Documents,
and to the best of the knowledge and belief of the Chargor, the Chargor has
complied with all applicable laws statutes and regulations and with
the requirements of all government authorities having jurisdiction over
the Chargor;

 
(vii) 
No dissolution: no legal procedure has been started nor have any legal
proceedings been initiated or, to the best of the Chargor's knowledge and
belief, threatened, for the dissolution, winding-up or reorganisation of, or for
the appointment of a receiver, manager (including a judicial manager appointed
under Part VIIIA of the Companies Act), trustee or similar officer of the
Chargor or of any or all of its assets;

 
(viii) 
 Taxes: the Chargor has filed all tax returns which it is required by law to
file and has paid and discharged all taxes, assessments, fees and other
governmental charges (other than payroll taxes in the aggregate sum of
$$113,353.00) assessed against it or upon any of its assets or adequate reserves
have been established for the payment thereof Provided that this sub-Clause
shall apply only to tax returns or payments (described as aforesaid) where the
failure in file such tax returns and/or make such payments might, in the
reasonable opinion of the Lender, have a material and adverse effect on the
business or financial condition of the Charger:

 
(ix) 
 No Default: the Chargor is not in default in the payment or performance of any
of its obligationsfor borrowed money and no Event of Default has occurred or is
continuing or is anticipated;

 
(x)
Compliance: neither the execution and delivery of the Transaction Documents nor
the performance of any of the terms thereof will:

 
(a) 
contravenee or constitute a default under any provision contained in any
agreement.Instrument, law, judgment, order, licence, permit or consent by which
the Chargor is bound or affected: or

 
(b) 
cause any limitation on the Chargor or the powers of its directors, whether
imposed by or contained in its Memorandum and Articles of Association  or
by-laws or in any law, judgment, agreement, instrument or otherwise, to be
exceeded:

 
(xi)
No security: saw as otherwise disclosed in the Accounting and Corporate
Regulatory Authority and except for any security granted in favour of the Lender
in relation to this Debenture, no security exists on or over the assets of the
Chargor other than any lien arising by operation of law:

 

 
Page 10 of 23

--------------------------------------------------------------------------------

 



 
 
(xii)
Repetition: each of the above representations and warranties will be correct and
complied with in all respects so long as any sum remains to be lent or remains
payable under this Debenture as if repeated then by reference to the then
existing circumstances.

 
10.
APPOINTMENT OF RECEIVER

 
(A)
Appointment : At any time after (i) any of the Total Indebtedness shall have
become payable under Clause 7 hereof or (ii) the Chargor shall have requested
the Lender to appoint a Receiver hereunder, the Lender may appoint one or more
persons to be a Receiver of the Charged Property.

 
(B)
Removal : The Lender may (i) remove any Receiver previously appointed hereunder
and (ii) appoint another person or other persons as Receiver or Receivers,
either in the place of a Receiver so removed or who has otherwise ceased to act
or to act jointly with a Receiver or Receivers previously appointed hereunder.
If at any time and by virtue of any such appointments) any two or more persons
shall hold office as Receivers of the same assets, each one of such Receivers
shall be entitled (unless the contrary shall be stated in any of the deeds or
other instruments) appointing them to exercise all the powers and discretion
hereby conferred an Receivers individually and to the exclusion of the other or
others of them.

 
(C)
By Deed or in Writing : Every such appointment or removal, and every delegation,
appointment or removal by the Lender in the exercise of any right to delegate
powers or to remove delegates herein contained, may be made either by deed or by
instrument in writing under the hand of any officer of the Lender or by any
person authorized in writing in that behalf by any such officer.

 
11.
RECEIVER

 
(A)
Powers of Receiver : A Receiver so appointed shall be the agent of the Chargor
and the Chargor shall be solely responsible for his acts and defaults and
remuneration. Such Receiver shall have power:

 
(i)
Entry onto land : to enter into and take possession of or control any land or
premises of the Chargor or any part thereof or collect and get in any Charged
Property and for that purpose to take any proceedings in the name of the Chargor
or otherwise as may seem expedient:

 
(ii)
Carry on business : to carry on, manage or concur in carrying on and managing
the business of the Chargor or any part thereof including the power where the
Chargor has one or more subsidiaries of supervising, controlling and financing
such subsidiary or subsidiaries and its or their business or businesses and the
conduct thereof and for any of those purposes to raise or borrow any money from
the Lender or any other person to rank for payment in priority to the security
constituted by or pursuant to this Debenture and with or without a mortgage or
charge that may be required upon the security of the whole or any part of the
Charged Property;

 
(iii)
Call on Shares : where any capital in respect of any such capital or shares of
the Chargor is outstanding and uncalled to require the directors of the Chargor
forthwith to call up all or so much of such uncalled capital of the Chargor and
to enforce payment of calls so made and any previous unpaid calls by taking
proceedings in the name of the Chargor or his own name or otherwise as may seem
expedient and as may be sufficient to pay to the Lender all moneys then due and
owing hereunder,

 

 
Page 11 of 23

--------------------------------------------------------------------------------

 

(iv)
Sell or Lease Property : forthwith and without restriction to sell, lease,
surrender or otherwise dispose of or agree in selling, leasing,  accepting
surrenders or otherwise disposing (obtaining only when and where necessary the
leave of the Court) of the whole or any part of the Charged Property and for
this purpose. (0 sever. if necessary, plant, machinery and other fixtures from
the land) by public auction or by private contract on such term and conditions
as he may think fit, with power to vary any contract for sale and to resell
without being answerable for any loss occasioned thereby; any such sale may be
for cash, shares or stocks, debenture stock or other valuable consideration to
be paid or satisfied at such time or times as the Receiver shall think fit;

 
(v) 
License Property: to lease, let, hire and license or agree in leasing, letting,
hiring and licensing or accept surrenders of leases, tenancies or licences of
all or any part of the land and premises of the Charged Property and assets on
such terms and far such consideration as he may deem fit;

 
(vi) 
Arrangement or compromise : to make any arrangement or enter into any compromise
which he shall think expedient:

 
(vii)
Repair property : to repair and keep in repair and make and effect all or any
improvements of the Charged Property and assets and for this purpose to apply in
the name or the Chargor for such licences or approvals as may be required by any
law or regulation and to take out maintain and renew all insurances in respect
of the Charged Property and assets against loss or damage by fire or any
other risk as he shall think fit:

 
(viii)
Employ professional advisers : to employ, engage, appoint and terminate the
services of such managers and other employees and professional advisors or
otherwise on such terms and conditions as to remuneration or otherwise as he
shall think fit including without limitation the power to engage his own firm in
the conduct of the receivership;

 
(ix)
Acquire share capital : to promote or otherwise acquire the share capital of any
body corporate with a view to such body corporate becoming a subsidiary of the
Charger and purchasing, leasing or otherwise acquiring an interest in the whole
or any part of the Charged Property. or carrying on any business in succession
to the Chargor or any subsidiary of the Chargor;

 
(x)
Take proceedings : to take or defend proceedings in the name of the Charger
including proceedings fur the compulsory winding-up of the Charger and to submit
to arbitration, negotiate, compromise, abandon and settle any claims and
proceedings concerning the Charged Property and to demand, receive, give sales
receipt for or discharge the same:

 
(xi)
Incidental acts : to execute and do all such acts, deeds and things as to him or
the Lender may appear incidental or conducive to any of the powers vested in him
or to be conducive to the realisation of the security constituted by or pursuant
to this Debenture and which he /awfully may or can do as agent for the Chargor:
and

 
(xii)
General : generally to do or cause to be done such acts or things which the
Charger may have done in the ordinary conduct of its business for the protection
as well as for the improvement of the Charged Property;

 
(B)
Consideration for Sale or Disposal : In making any sale or other disposal of any
of the Charged Property in the exercise of their respective powers (including a
disposal by the Receiver to any such subsidiary as is referred to in sub-Clause
(A) above, the Receiver or the Lender may accept, as and by way of
consideration, or such sale or other disposal, cash, shares, loan capital or
other obligations, including without limitation consideration fluctuating
according to or depend upon profit or turnover and consideration the amount
whereof is to be determined by a third party. Any such consideration may be
receivable in a lump sum or by instalments and upon receipt by the Receiver
shall ipso facto be and become charged with the payment of the Total
Indebtedness. Any contract for any such sale or other disposal may contain
conditions excluding or restricting the personal liability of the Receiver or
the Lender. Plane machinery and other fixtures may be severed and sold in the
exercise of their respective powers by the Receiver or the Lender separately
from the premises to which they are attached without any consent being obtained
from the Chargor.

 

 
Page 12 of 23

--------------------------------------------------------------------------------

 

 
12.
POWER OF ATTORNEY

 
(A)
Appointment : The Chargor hereby irrevocably appoints any and every Receiver
appointed as aforesaid and his substitute or substitutes the attorney or
attorneys in fact of the Chargor where more than one jointly and severally and
on its behalf and as its acts and deeds to execute, sign, seal and deliver and
otherwise perfect any deed, assurance, agreement, instrument or act which may be
required or may be deemed proper for any of the purposes set out in the
preceding Clause 11 hereof and with power for such attorney or attorneys to
appoint or remove any substitute or substitutes.

 
(B)
Ratification : The Chargor hereby declares that such power of attorney has been
given for valuable onsideration and shall be and remain irrevocable for as long
as any part of the Total Indebtedness remains unpaid or outstanding. The Chargor
hereby ratifies and confirms and agrees to ratify and confirm whatever any such
attorney appointed pursuant to paragraph (A) above shall do or purport to do in
the exercise or purported exercise of all or any of the powers, authorities and
discretions referred to in paragraph (A) above.

 
13.
APPLICATION OF MONIES BY RECEIVER

 
(A)
Order of Application : All monies received by any Receiver appointed under this
Debenture shall (subject to the rights and claims of any person having a
security ranking in priority to  the security constituted by or pursuant to this
Debenture) be applied in the following order:

 
(i)
 in the payment of the costs, charges and expenses of and incidental to the
Receiver's appointment and the payment of his remuneration;

 
(ii) 
in the payment and discharge of any liabilities incurred by the Receiver on the
Chargor's behalf in the exercise of any of the powers of the Receiver;

 
(iii) 
in or towards payment of any debt or claim which are by statute payable in
preference to the Total Indebtedness but only to the extent to which such debt
or claim have such preference;

 
(iv) 
in or towards the satisfaction of all interest remaining unpaid on the Total
Indebtednessowing to the Lender.,

 
(v) 
in or towards the satisfaction of all Total Indebtedness owing to the Lender,
and

 
(vi) 
any other fees or expenses accruing hereunder, and any surplus shall be Paid to
the Chargor or other person entitled thereto.

 
(B)
Remuneration : Every Receiver so appointed shall be entitled to reasonable
remuneration for his services at a rate to be fixed by agreement between him and
the Lender (or, failing such agreement, to be fixed by the Lender) appropriate
to the work and responsibilities involved upon the basis of charging from time
to time adopted in accordance with his current practice or the current practice
of his firm.

 
(C)
Application : Only monies actually paid by the Receiver to the Lender in
satisfaction or discharge of theTotal Indebtedness shall be capable of being
applied in satisfaction thereof.


 
Page 13 of 23

--------------------------------------------------------------------------------

 

(D)
No Liability : Save as aforesaid the Lender shall be under no liability
whatsoever to the Receiver for his Remuneration, costs, charges, expenses or
otherwise.

 
(E) 
Exclusions : The provisions of Sections 29(6) and (8) of the Conveying  Law of
Property Act, Chapter 61. 1994 Revised Edition Singapore shall not apply to this
Debenture.

 
14.
APPOINTMENT OF RECEIVER NOT AFFECTING OTHER POWERS

 
The powers of appointment of a Receiver hereunder shall be in addition to and
not to the prejudice of any statutory and other powers (whether of sale,
receiving rents, distraining for rents or otherwise) of the Lender or otherwise
and so that such powers shall be and remain exercisable by the Lender in respect
of any of the Charged Property and of which no appointment of a Receiver by the
Lender shall from time to time be subsisting and that notwithstanding that an
appointment under the provisions hereof shall hate subsisted and been withdrawn
in respect of that property or assets or shall be subsisting in respect of arty
other Charged Property.
 
15.
APPOINTMENT OF LENDER AS ATTORNEY IN FACT

 
(A)
Appointment : The Charger hereby irrevocably appoints the Lender and any
attorney in fact for the time being of the Lender its attorney in fact and in
its name and on its behalf and as its acts and deeds or otherwise to sign, seal,
deliver and otherwise perfect any such legal or other mortgages, charges,
assignments, transfers or agreements as aforesaid or without executing any such
montage) any deed, assurance, instrument or act which may be required or may
be deemed proper or expedient for the full exercise of all of any of the powers
hereby conferred on the Lender or the Receiver for the purposes of enforcing or
realising this security..

 
(B)
Ratification : The Charger hereby declares that such power of attorney has been
given for valuable consideration and shall be and remain irrevocable for as long
as any pan of the Total Indebtedness remains unpaid or outstanding. The Charger
hereby ratifies and confirms and agrees to ratify and confirm whatever any such
attorney appointed pursuant to paragraph (A) above shall do or purport to do in
the exercise or purported exercise of all or any of the powers, authorities and
discretions referred to in paragraph (A) above.

 
16.
NO ENQUIRY THIRD PARTY

 
Any person dealing with the Lender or any of its delegates or the Receiver
appointed hereunder shall not be bound to see or enquire whether any event has
happened upon which any of the powers contained in this Debenture are or may be
exercisable by the Lender or the Receiver or otherwise as to the propriety or
regularity of any exercise thereof or any act purporting or intended to be an
exercise thereof or whether any money remains owing upon this security or be
concerned to see whether any such delegation shall have lapsed for any reason or
been revoked.
 
17.
WAIVER NOT TO PREJUDICE, RIGHTS OF THE LENDER

 
The Lender may from time to time and at any time waive either unconditionally or
on such terms and conditions as it may deem fit any breach by the Chargor of the
covenants, undertakings, stipulations, terms and conditions contained in the
Transaction Documents and any modification thereof but without prejudice to any
power, right and remedy for enforcement thereof, provided that:
 

 
Page 14 of 23

--------------------------------------------------------------------------------

 


 
Page 15 of 23

--------------------------------------------------------------------------------

 

 


 
(i) 
no neglect or forbearance of the Lender to require and enforce payment of any
money under any Transaction Document or the performance and observance of any
covenant, undertaking, stipulation, term and condition contained in any
Transaction Document, nor any time which may be given to the Chargor or any
person shall in any way prejudice or affect any of the rights, powers or
remedies of the Lender at any time afterwards to act strictly in accordance with
the provisions hereof: and no such waiver of or any breach as aforesaid shall
prejudice the rights of the Lender in respect of any other or subsequent breach
of any of the covenants, undertakings, stipulations, terms or conditions
aforesaid.

 
18.
INDULGENCE

 
 (A) 
 Time: The liability of the Chargor hereunder shall not be impaired or
discharged by reason of any time or other indulgence being granted by or with
the consent of the Lender to any person who or by which may be in any way liable
to pay any of the Total Indebtedness or by reason of any arrangement being
entered into or composition accepted by the Lender modifying the operation of
law or otherwise its rights and remedies under the provisions of any Transaction
Document.

 
(B)
Abstention : The Lender may at any time or times without discharging or in any
way affecting the security created by or pursuant to this Debenture or any
remedy in respect of such security grant to the Chargor time or indulgence or
abstain from asserting, calling, exercising or enforcing any remedy, security,
guarantee or other rights which it may now or hereafter have from or against the
Chargor.

 
19.
RIGHTS OFTHE LENDER

 
(A)
Set-Off : The Chargor authorises the Lender (who shall not be obliged) to apply
at any time and without prior notice to the Charge, any credit balance (whether
or not then due) to which the Chargor is at any time beneficially entitled to
any account of the Chargor at any office of the Lender (whether in Singapore or
elsewhere) in or towards the immediate satisfaction of any plan of the Total
Indebtedness whether matured or otherwise, whether contingent, unliquidated or
joint and whether expressed in a currency different from the currency. on the
account of the Chargor, and unpaid. For that purpose, the Lender is authorised
to (i) withhold payment of all or any part of such credit balance and/or (ii)
use all or any part of any such credit balance to buy such other currencies as
may be necessary to effect such application. The Lender's rights under this
Clause, which shall be without prejudice and in addition to any right of set-of
combination of accounts, Lien or other right to which it is at any time
otherwise omitted (whether by operation of law contract or otherwise).

 
(B)
Right to Debit : If any of the Total Indebtedness shall not be paid on the due
date thereof the Lender shall be at liberty forthwith or any time thereafter to
debit the same to any account of the Chargor then current without prejudice to
the rights and remedies of the Lender against the Chargor and any other party
liable to the Lender for the same and also without prejudice to any right of the
Lender under this Debenture.

 
(C)
Right of Consolidation :

 
(i) 
The provisions of Section 21(1) of the Conveyancing and Law of Property Act,
Chapter 61,199-1 Revised Edition, (restricting the right of consolidation) shall
not apply to this Debenture.



(ii) 
Without prejudice to any equitable right of consolidation it is hereby declared
that no property of the Chargor which at the date hereof is or which at any time
hereafter shall become subject to a mortgage or charge in favour of or vested in
the Lender shall be redeemed except on payment not only of all moneys secured
thereby but also of all Total Indebteness.


 
Page 16 of 23

--------------------------------------------------------------------------------

 

20. 
PAYMENT

 
(A) 
Manner of  Payment: Unless otherwise provided in this Debenture or otherwise
specified by the Lender, payments to be made by the Chargor to the Lender under
this Debenture, including all repayments of principal and payments of interest
and any other sums due from the Chargor, shall be made by wire transfer in USD
to the Lender at [please provide account details for wire transfer]or to such
account or at such other  address as the Lender may designate from time to time.

 
(B)
Non-Business Day: Any payment to be made by the Chargor on a day which would
otherwise be due on a non-Business Day shall instead be made on the next
Business Day in the same calendar month (if there is one) or the preceding
Business Day or there is none), and all calculations of interest shall be
adjusted accordingly.

 
(C)
Free and Clear Payments: Clause 10 of the Facility Agreement shall apply.

 
(D)
Payments to be in Gross All moneys received by the Lender from the Chargor or
from any other person or state or party capable of being applied in reduction of
the Total Indebtedness shall be regarded for all purposes as payments in gross
and if the Chargor or any petrson or party shall become bankrupt or insolvent or
be wound up (either by order of court or by an effective resolution for winding
up)the Lender may prove against the Charger or any such other person or party
for the whole of the moneys then owing and no money received under such proof
shall be considered as received in respect of this Debenture but the full amount
of the Total Indebtedness shall be pay able until the Lender have received from
all sources one hundred cents in the dollar and if the amount ultimately
received by the Lender shall exceed the amount of the ultimate balance owing to
the Lender the excess only over such ultimate balance shall be repaid to the
person or party on whose account the same shall have been received by the
Lender.

 
21.
REMEDIES AND WAIVERS

 
Neither the failure to exercise nor any delay in exercising on the part of the
Lender any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy.
 
22.
INDEMNITY

 
(A) 
Indemnity : The Chargor acknowledges that the Facility is granted and extended
by the Lender on the terms and conditions of the Transaction Documents and the
security created therein. In connection therewith and without prejudice to any
of the provisions herein, the Chargor shall keep the Lender fully and
effectively indemnified from and against all actions, losses, claims,
proceedings, costs, demands or liabilities which may he suffered or incurred by
the Lender under or by virtue of the Charged Property, this Debenture and/or by
virtue of the lender granting to the Charger any part of the Facility.

 
(13)
Tax indemnity : Without prejudice to the provisions of any Transaction Document,
if the Lender is required by law to make any payment, whether on account of tax
(not being a payment of tax of tax on its overall net income) or otherwise, on
or calculated by reference to any sum received or receivable by it under any
Transaction Document or any liability in respect of any such payment is asserted
imposed,  levied or assessed against the Lender as a consequence of any credit
deduction or refund obtained by the Lender in respect of interest paid under any
Transaction Document being disallowed, the Chargor will on demand pay to that
Lender free and clear of all withholdings and deductions en amount sufficient to
indemnify it against such payment or liability, together with any interest
penalty and expense payable or incurred in connection therewith.

 

 
Page 17 of 23

--------------------------------------------------------------------------------

 

 
(C)
Currency Indemnity : In respect of any sum payable by the Chargor under or in
connection with any Transaction Instrument and any damages in relation thereto.
USD (the “Currency of Account") shall be the sole currency of account and
payment.

 
(ii) 
Any amount received or recovered in a currency other than the Currency of
Account (whether as a result of, or of the enforcement of a judgment or order of
court of any jurisdiction, in the dissolution of the Chargor or otherwise) by
the Lender in respect of any sum expressed to be due to it from the Chargor
under arty Transaction Document shall only constitute a discharge to the Chargor
to the extent of the amount of the Currency of Account which the recipient is
able, in accordance with its usual practice, to purchase with the amount so
received or recovered in that currency on the date of that receipt or recover;
tor, if it is not practicable to make that purchase on that date, on the first
date on which it is practicable to do 50).

 
(ii) 
If that amount in the Currency of Account is less than the amount of the
Currency ofAccount expressed to be due to the recipient under any Transaction
Document, the Charger shall indemnify it against any loss sustained by it as a
result. In any event, the Chargor shall indemnify the recipient against the cost
of making any such purchase.

 
(D)
Indemnities Separate and Independent : Each of the indemnities in this Debenture
constitutes a separate and independent obligation from the other obligations in
this Debenture, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence strained by any Lender and shall
continue in full force and effect despite any judgment, order, claim or proof
for a liquidated amount in respect of any sum due under this Debenture or any
judgment or order. No proof or evidence of any actual loss may be required.

 
23.
CALCULATIONS

 
(A)
Basis of Calculation: All interest and fees shall accrue from day to day and
shall be calculated on the basis of a year of 365 days and the actual number of
days elapsed.

 
24.
ASSIGNMENT

 
(A)
Benefit and Burden of this Debenture: This Debenture shall benefit and be
binding on the parties, their respective successors and any permitted assignee
or transferee of some or all of a party's rights or obligations under this
Debenture. Any references in this Debenture to any party shall be construed
accordingly.

 
(B)
Chargor: The Chargor may not assign or transfer all or any part of its rights or
obligations under this Debenture.

 
(C)
Lender:

 
(i)
The Lender may assign or transfer all or any part of its tights and/or
obligations under this Debenture without the consent of the Chargor. Any such
assignment or transfer shall alter such assignment or transfer be notified in
writing by the Lender to the Chargor.


 
Page 18 of 23

--------------------------------------------------------------------------------

 



 
(ii)
Any such assignee or transferee shall be and be treated as a Lender for all
purposes of eachTransaction Document and shall be entitled to the full benefit
of each Transaction Document to the same extent as if it were an original party
in respect of the rights and obligations assigned or transferred to it.

 
25.
.NOTICES AND DISCLOSURE

 
(A)
Any notice or other communication given under this Debenture shall be in writing
and shall be servedby delivering it personally or sending it by registered post
or by registered air mail (if posted to a country other than where the serving
Party is located) or courier or facsimile transmission to the address
or electronic transmission to the answerback address and for the attention of
the relevant party. Any such notice shall be deemed to have been received.

 
a)
if delivered personally, at the time of delivery;

 
b) 
in the case of registered post or by courier. 48 hours from the date of posting
or dispatch ;

 
c) 
in the case of registered airmail, 5 days from the date of posting; and

 
d)
in the ease of facsimile or electronic transmission; at the time of transmission

 
Provided that if deemed receipt occurs before 9 am on a Business Day the notice
shall be deemed to have been received at 9 am on that day, and if receipt occurs
after 5 pm on a Business Day, or on a day which is not a Business Day, the
notice shall be deemed to have been received at 9 am on the non Business Day.
 
(B)
Addresses and fax numbers of the parties are:



(a) 
In the ease of the Lender:

 
(i)
Attn:              Mohan Raj Abraham
Address:       19. Koppel Road #09-05, Jit Poh Building
                       Singapore 089058
Fax                 +65 6323 0291
Email:            mohanZabraliamlaweffiee.com
 
and
   

 
(ii) 
Attn:        Janet Cowgill
Address: Wind Fields
                  39850 Sniekersville Turnpike
                  Middleburg VA 20117
Fax:          703 940 4282
Email.        janncowgill@aol.com

 

b) 
In the case or the Chargor:

 
(i)
Attn:             Anthony Harisson
                      Address: 135 Joo Seng Road  #2-01,
                      Singapore 368363
Fax:               +65 6338 5373
Email:           aharrison@astratagroup.com

 
or such other address or facsimile number as may be notified in writing from
time to time by the relevant puny to the other party.

 
Page 19 of 23

--------------------------------------------------------------------------------

 


 
Page 20 of 23

--------------------------------------------------------------------------------

 

(C)
Each party may change its address from time to time, provided notice of such
change of address is  provided to the other party in accordance with this
Clause.

 
(D)
Certification: Any document to be delivered to the Lender under the Transaction
Documents shall be signed or certified by a director or authorised signatory) of
the Chargor.

 
26.
PARTIAL INVALIDITY

 
The illegality, invalidity or unenforceability of any provision of this
Debenture under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision.
 
27.
COUNTERPARTS

 
This Debenture may be signed in any number of counterparts, all of which taken
together when delivered to the Lender shall constitute one and the same
instrument. Any party may enter into this Debenture by signing any such
counterpart.
 
28.
.GOVERNING LAW AND JURISDICTION

 
(A)
Govening Law : This Debenture shall be governed by and construed in accordance
with the laws of  Singapore.

 
(B)
Jurisdiction :

 
(i)
The courts in Singapore have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Debenture including disputes regarding
the existence, validity or termination or this Debenture, (“Dispute”);

 
(ii)
The parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle any Disputes and accordingly no party will argue to
the contrary.

 
(This space is intentionally left blank)
 
 
 
Page 21 of 23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Chargor has caused its C.ommon Seal to be hereunto
affixed and the authorised representavtive of the Lender has set his hand, the
day and year first abone written.
 
THE CHARGOR
 
the Common Seal of
ASTRATA (ASIA PACIFIC) PTE LTD
was hereunto affixed in
the presence of:
 


____________________________DIRECTOR
 


 
__________________________SECRETARY
 


THE LENDER


Signed by MOHAN R. ABRAHAM, Director
for and on behalf of
FAME TRADING LTD. the presence of:


Tavil Selvi Kvishnaroy
Abraham Advocates and Solicitors
 
 
Page 22 of 23

